DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 December 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 9, the use the recitation of “disposed on different horizontal heights” is confusing. Even when the recitation uses the term “horizontal”, it is not understood with respect to what structural element the plates are disposed that that are on different horizontal heights. For examination purposes, the recitation will be treated as that the plates when inserted in the tooth mold fastening device are oriented in different height with respect a horizontal plane when said tooth mold fastening device is position on a side.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caillon (WO 2007104842 A1).

[AltContent: arrow][AltContent: textbox (One reinforcing rib)][AltContent: textbox (Handpiece head guiding hole)][AltContent: ][AltContent: arrow][AltContent: textbox (Position-limiting plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Locating plates)][AltContent: arrow][AltContent: textbox (Dental implant guiding sleeve)]
    PNG
    media_image1.png
    241
    192
    media_image1.png
    Greyscale
        

[AltContent: arrow][AltContent: textbox (Tooth mold fastening device)][AltContent: textbox (Sleeve hole)][AltContent: arrow]
    PNG
    media_image2.png
    663
    548
    media_image2.png
    Greyscale

[AltContent: textbox (Dental implant guiding sleeve)][AltContent: textbox (Replaceable drill bit)][AltContent: arrow][AltContent: textbox (Connection handle)][AltContent: textbox (Replaceable drill bit engagement portion with a driving power)][AltContent: textbox (Handpiece head )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fig. 5 zoomed portion)][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: connector]
    PNG
    media_image3.png
    435
    275
    media_image3.png
    Greyscale

Regarding claim 1, Caillon discloses a dental implant guiding tool set, including: 
a handpiece including a handpiece head having a replaceable drill bit and configured to provide the drill bit with driving power, and a connection handle connected to the handpiece head (see annotated Fig. 5 zoomed portion above); 
a dental implant guiding sleeve (6) including a handpiece head guiding hole (see annotated Fig. 4 above) having an aperture size corresponding to a shape of the handpiece head and disposed axially (see annotated Fig. 4, 5 and 5 zoomed portion, where the handpiece head engages the internal surface of the dental implant guiding sleeve, where both have a circular shape), at least one lateral opening (8) formed on a side of the handpiece head guiding hole (see annotated Fig. 4 above) and corresponding in position to the connection handle (the connection handle is capable of rotating so that it is in position with the lateral opening), two locating plates (15) disposed radially on two outer sides of the dental implant guiding sleeve (6) respectively (see annotated Fig. 4 above, where the two locating plates are placed on the external radius of the dental implant guiding sleeve), and a position-limiting plate disposed on a bottom of the handpiece head guiding hole and having a drill bit through hole disposed on a center thereof (see annotated Fig. 4 above and page 5, line 172 of the translation – “the upper part of a barrel 7 has an external shoulder 9 intended to limit its penetration into the corresponding barrel holder 6”), wherein the handpiece head is located through the handpiece head guiding hole and limited to have the axial displacement only (see annotated Fig. 5 and 5 zoomed portion), so that the drilling position of the drill bit is precisely controlled, and wherein the handpiece head contacts the handpiece head guiding hole by a non- rotating outer part thereof (see annotated Fig 5 zoomed portion – the outer surface of the handpiece head is capable of non-rotating when in contact with the handpiece head guiding hole), so only sliding friction occurs between the handpiece head and the handpiece head guiding hole during the axial displacement of the handpiece head (see Fig. 5 above); and 
a tooth mold fastening device (3) including a sleeve hole (4) corresponding to the dental implant guiding sleeve (6) and configured for insertion of the dental implant guiding sleeve (6), and two locating accommodation spaces formed on two sides of the sleeve hole and corresponding in position to the two locating plates (15) (see annotated Fig.4 and 5 above and page 6, line 234 – “the fins 15 anchored in the template 3”).  
Regarding claim 2, Caillon discloses that the dental implant guiding sleeve includes at least one reinforcing rib (14) disposed on an outer edge thereof.
Regarding claim 3, Caillon discloses that the tooth mold fastening device (3) wraps a partial area of the reinforcing rib (14) (see Fig. 5 – where the material of the tooth mold fastening device (3) wraps in the radial direction the reinforcing rib (14).  
Regarding claim 4, Caillon discloses that the two locating plates (15) are disposed on different horizontal heights (see annotated Fig. 5 above – if the tooth mold fastening device is oriented on one lateral side, the plates are capable of been disposed on different horizontal heights with respect to a horizontal plane).
Regarding claim 5, Caillon discloses that the dental implant guiding sleeve (6) is formed by metal material (see page 5, line 168 – “insert 6 are preferably made of titanium alloy, usually TA6V”).
Regarding claim 6, Caillon discloses a dental implant guiding sleeve (6) including: 
a handpiece head guiding hole configured for insertion of a handpiece head (see annotated Fig. 5 zoomed portion), and having an aperture size corresponding to a shape of the handpiece head (see annotated Fig. 4, 5 and 5 zoomed portion, where the handpiece head engages the internal surface of the dental implant guiding sleeve, where both have a circular shape), wherein the handpiece head is located through the handpiece head guiding hole and limited to have an axial displacement only (see Fig. 5 above), so that the drilling position of the drill bit is precisely controlled, and wherein the handpiece head contacts the handpiece head guiding hole by a non-rotating outer part thereof (see annotated Fig 5 zoomed portion – the outer surface of the handpiece head is capable of non-rotating when in contact with the handpiece head guiding hole), so only sliding friction occurs between the handpiece head and the handpiece head guiding hole during the axial displacement of the handpiece head (see Fig. 5 above); 
at least one lateral opening (8) disposed on a side of the handpiece head guiding hole (see annotated Fig. 4 above); 
a position-limiting plate (15) disposed on a bottom of the handpiece head guiding hole and having a drill bit through hole formed on a center thereof (see annotated Fig. 4 above and page 5, line 172 of the translation – “the upper part of a barrel 7 has an external shoulder 9 intended to limit its penetration into the corresponding barrel holder 6”), and 
two locating plates (15) radially disposed on two outer sides of the dental implant guiding sleeve, respectively (see annotated Fig. 4 above, where the two locating plates are placed on the external radius of the dental implant guiding sleeve).  
Regarding claim 8, Caillon discloses that the dental implant guiding sleeve includes at least one reinforcing rib (14) disposed on an outer edge thereof (see annotated Fig. 4 above).  
Regarding claim 9, Caillon discloses that the two locating plates (15) are disposed on different horizontal heights (see annotated Fig. 5 above – if the tooth mold fastening device is oriented on one lateral side, the plates are capable of been disposed on different horizontal heights with respect to a horizontal plane).
Regarding claim 10, Caillon discloses that the dental implant guiding sleeve is made by metal material (see page 5, line 168 – “insert 6 are preferably made of titanium alloy, usually TA6V”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772